    Case 3:18-cv-00463-NJR Document 76 Filed 07/23/20 Page 1 of 4 Page ID #346




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JANEL CHARLES, Supervised
    Administrator of the Estate of Michael
    Jefferson,

                          Plaintiff,

    v.                                              Case No. 18-cv-00463-NJR

    JACQUELINE LASHBROOK,
    JASON BECKER,
    DONALD LINDENBERG,
    KEVIN HELD,
    JERRY WITTHOFT,
    MICHAEL MONJE,
    ALEX JONES, and
    JUSTIN SNELL,

                          Defendants.

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          Pending before the Court is a motion for summary judgment filed by Defendants

Becker, Held, Jones, Lashbrook, Lindenberg, Monje, Snell, and Witthoft on June 2, 2020

(Doc. 74). On June 8, 2020, the Court entered an order directing Plaintiff to file a response

to the motion by July 6, 2020. (Doc. 75). The Court warned Plaintiff that failure to file a

response would be deemed an admission of the merits of the motion and result in

dismissal of this action. (Doc. 75). The deadline has passed, and Plaintiff has not

responded to Defendants’ motion.1 For the reasons provided below, the Court grants the


1
 At the commencement of this case, Plaintiff was represented by Attorneys Oppenheimer and Maisuria.
On August 13, 2019, the Court granted the motion to for Maisuria to withdraw (Doc. 54), and on November
22, 2019, following a hearing, the Court granted the motion for Oppenheimer to withdraw (Doc. 63).

                                             Page 1 of 4
 Case 3:18-cv-00463-NJR Document 76 Filed 07/23/20 Page 2 of 4 Page ID #347




motion for summary judgment.

        Plaintiff, Janel Charles, commenced this suit as the Administrator of the Estate of

Michael Jefferson pursuant to 28 U.S.C. § 1983 for alleged deprivations of Jefferson’s

constitutional rights that occurred at Menard Correctional Center (“Menard”). Plaintiff

claims that in July 2017 Jefferson was held in a segregation cell and exposed to excessive

heat that caused him to suffer from hyperthermia or a heat-related illness and resulted in

his death. (Doc. 38). Plaintiff asserts an Eighth Amendment claim for unconstitutional

conditions of confinement against Defendants Becker, Lindenberg, Held, Witthoft,

Monje, Jones, and Snell for allowing Jefferson to suffer from hyperthermia or succumb to

a heat-related illness (Count I) and Eighth Amendment claims for unconstitutional

conditions of confinement against Defendants Lindenberg, Held, Witthoft, Monje, Jones,

Snell, and Lashbrook, as supervisors, for failing to prevent Jefferson’s hyperthermia and

perpetuating systemic conduct of inaction regarding the dangers of hyperthermia

(Counts II and III).

        In their motion for summary judgment, Defendants argue that Plaintiff’s claims

are unsupported by evidence. They state that Plaintiff has not provided evidence

showing (1) that the conditions of Jefferson’s cell caused his death or posed a serious risk

to his health or safety; (2) that Defendants acted with deliberate indifference regarding

Jefferson’s cell conditions or were aware of any complaints Jefferson had regarding a

medical or physical condition or the conditions of his cell; and (3) that there was a policy




Plaintiff was given 60 days to retain new counsel. As of this date, Plaintiff is proceeding pro se.

                                                Page 2 of 4
 Case 3:18-cv-00463-NJR Document 76 Filed 07/23/20 Page 3 of 4 Page ID #348




or practice at Menard of inaction regarding the temperature of the cells or disregarding

the measures and procedures in place to address overheating. (Doc. 74).

       As mentioned, Plaintiff did not file a response to Defendants’ motion. Pursuant to

Federal Rule of Civil Procedure 56(e), “[i]f a party fails ... to properly address another

party’s assertion of fact” the Court may “consider the fact undisputed for purposes of the

motion.” Also, under Local Rule 7.1(c), a party’s “[f]ailure to timely file a response to a

motion may, in the Court’s discretion, be considered an admission of the merits of the

motion.” Thus, the Court deems Plaintiff’s failure to respond as an admission of the

merits of the motion filed by Defendants. See Smith v. Lamz, 321 F.3d 680, 683 (7th Cir.

2003); Flynn v. Sandahl, 58 F.3d 283, 288 (7th Cir. 1995) (noting that a failure to respond

constitutes an admission that there are no undisputed material facts).

       Based on this admission, the Court finds that Defendants did not act with

deliberate indifference toward the alleged risk of substantial harm caused by Jefferson’s

cell conditions. See Vasquez v. Frank, 290 F. App’x 927, 292-30 (7th Cir. 2008) (discussing

the elements necessary to prevail on an Eighth Amendment conditions of confinement

claim). There is no evidence regarding Defendants’ state of mind and knowledge at the

time of the alleged violation. Through answers to interrogatories, each Defendant denies

being aware of any actions by a defendant or individual that caused or contributed to

Jefferson’s death and claim that they were not aware of complaints made by Jefferson

regarding his medical and physical condition. See Owens v. Hinsley, 635 F. 3d 950, 954 (7th

Cir. 2011) (“a declaration under § 1746 is equivalent to an affidavit for purposes of

summary judgment”); 28 U.S.C. § 1746. Accordingly, Defendants are entitled to summary

                                       Page 3 of 4
 Case 3:18-cv-00463-NJR Document 76 Filed 07/23/20 Page 4 of 4 Page ID #349




judgment on each of Plaintiff’s Eighth Amendment claims (Counts I, II, and II).

      The Court GRANTS the motion for summary judgment (Doc. 74) filed by Becker,

Held, Jones, Lashbrook, Lindenberg, Monje, Snell, and Witthoft and DISMISSES this

action with prejudice. The Clerk is DIRECTED to close this case and enter judgment

accordingly.

      IT IS SO ORDERED.

      DATED: July 23, 2020

                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                      Page 4 of 4
